DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  claim 7, lines 4, the unit of millimeters is missing after “1.00”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 11-14, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “at least 0.60 millimeters”, and the claim also recites “at least 0.65 millimeters, at least 0.70 millimeters, at least 0.75 millimeters, at least 0.80 millimeters, 
	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “not greater than 2.00 millimeters”, and the claim also recites “not greater than 1.50 millimeters, not greater than 1.40 millimeters, not greater than 1.30 millimeters, not greater than 1.20 millimeters, not greater than 1.10 millimeters, or not greater than 1.00” which are narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “at least 5.0 lb./ream”, and the claim also recites “at least 6.0lb./ream, at least 11.0 lb./ream, at least 12.0 lb./ream, at least 13.0 lb./ream, at least 14.0 lb./ream, at least 15.0 lb./ream, or at least 16.0 lb./ream” which are narrower 
	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “not greater than 25.0 lb./ream”, and the claim also recites “not greater than 24.0 lb./ream, not greater than 23.0 lb./ream, not greater than 22.0 lb./ream, not greater than 21.0 lb./ream, or not greater than 20.0 lb./ream” which are narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “at least 0.03 millimeters”, and the claim also recites “at least 0.04 millimeters, at least 0.05 millimeters, at least 0.06 millimeters, at least 0.07 millimeters, or at least 0.075 millimeters” which are narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation “not greater than 0.2 millimeters”, and the claim also recites “not greater than 0.15 millimeters, not greater than 0.14 millimeters, not greater than 0.13 millimeters, not greater than 0.12 millimeters, not greater than 0.11 millimeters, not greater than 0.10 millimeters, or not greater than 0.095 millimeters” which are narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation “at least 10% to 100%”, and the claim also recites “at least 12% to not greater than 75%, or at least 15% to not greater than 55%” which are narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation “at least 8% to not greater than 45%”, and the claim also recites “or at least 16% to not greater than 25%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation “at least 10% to not greater than 100%”, and the claim also recites “or at least 15% to not greater than 60%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0265967 to Follensbee et al. (hereinafter Follensbee) submitted in the IDS filed on 03/19/2021.

With respect to claim 1, Follensbee discloses a coated abrasive article comprising reinforced vulcanized fiber backing having a first and second major surfaces, wherein an abrasive layer is applied onto the first major surface and a backsize is applied onto the second major surface (abstract, [0005-[0009], [0024]-[0025]). Follensbee teaches that their invention is drawn to prevent or reduce the shape distortion of the vulcanized fiber backing with changes in humidity ([0004] and [0051]). The disclosure of the reference on vulcanized fiber is taken to render the claimed limitation of “hygroscopic fiber” obvious, and the backsize layer or treatment is taken to read on the claimed “anti-curl layer”. 
	Although not required by claim 1, Follensbee discloses a thickness of 0.02-5 millimeter for the backing or substrate ([0021] and [0025]). In addition, Follensbee discloses that the backsize comprises of materials such as phenolic resin and filler ([0027]-[0035]), wherein the examples of phenolic resin includes both phenol-formaldehyde ( [0028]), and wherein the reference implies that the material of the backsize, also, includes urea-formaldehyde ([0035]). Thus, the reference discloses the most preferred material for the claimed “anti-curl layer”. Additionally, the reference discloses that the concentration of backsize, in a dry weight, is from 8 to 90 grams per square meter ( [0025]), which corresponds to an amount of about 4.914 to 55.282 lb./ream (i.e. grams/m2 = lb./ream x 1.628). Thus, Follensbee discloses a weight for the backsize which substantially overlap with the claimed weight for the claimed “anti-curl layer”. Thus, the claimed characteristic of “the coated abrasive article comprises a change in curl between -5 millimeters and 25 millimeters, wherein the change in curl is expressed as the curl of the coated abrasive article in millimeters at 90% relative 

	With respect to claim 2, Follensbee is taken to render the claimed “coated abrasive article comprises a normalized change in curl percentage between -2.8% and 14.1%” obvious motivated by the fact that the reference discloses a substantially similar product compared to what is claimed, especially in terms of, but not limited to, the claimed substrate and backsize materials, the thickness of the substrate and the weight of the backsize material, absence evidence showing the contrary. 

	With respect to claim 3, Follensbee teaches that the abrasive layer comprises a make layer which is formed by applying a first precursor onto one major surface of the backing or substrate, followed by optional curing, and then partially embedding abrasive particles into the make layer ([0018]). The make layer precursor comprises phenolics, amniplasts, poly(meth)acrylates, polyepoxies, and a few more, as disclosed by Follensbee ([0039]).

With respect to claim 4, Follensbee teaches that the abrasive layer comprises a make layer, covered with a size layer, which is followed by an optional supersize layer ([0017]-[0018]).

	With respect to claim 5, as noted above, Follensbee teaches vulcanized fiber as the material for the backing or substrate ([0005], [0008], [0020]-[0026]).

	With respect to claim 6, Follensbee teaches that the backing or substrate comprises a thickness in a range of from 0.02-5 millimeters, which substantially overlaps with the claimed range of at last 0.60 millimeters or even at least 0.95 millimeters ([0021] and [0026]). 
MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	With respect to claim 7, Follensbee teaches that the backing or substrate comprises a thickness in a range of from 0.02-5 millimeters, which overlaps with the claimed range of not greater than 2.00 or even not greater than 1.00 ([0021]).
MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	With respect to claim 8, Follensbee discloses that the backsize, i.e. claimed anti-curl layer, comprises at least one material that is a reaction product of at least one curable material selected from the group consisting of phenolic resin, curable latex amulsion, and combinations therefore, in addition, to other additives such as fillers ([0027]). 

	With respect to claim 9, as noted above, Follensbee discloses that the backsize, i.e. claimed anti-curl layer, comprises at least one material that is a reaction product of at least one curable material selected from the group consisting of phenolic resin, curable latex amulsion, and combinations therefore, in addition, to other additives such as fillers ([0027]). Additionally, Follensbee discloses that the phenolic resin includes phenol formaldehyde resins as well as resins comprising other phenol-derived compounds and aldehydes ([0028]). 
	According to MPEP 2111.03 (III) “The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976).
	Moreover, MPEP 2111.03 (III) states “For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.

	With respect to claim 10, as noted above, Follensbee discloses that the backsize, i.e. claimed anti-curl layer, comprises at least one material that is a reaction product of at least one curable material selected from the group consisting of phenolic resin, curable latex amulsion, and combinations therefore, in addition, to other additives such as fillers ([0027]). Additionally, Follensbee discloses that the choice of curative is determined based on the curable material and lists materials such as urea-formaldehyde as some of the curable materials (Follensbee, [0035]); therefore, the reference recognizes that the use of urea-formaldehyde in backsize has been known and is obvious as well.
	According to MPEP 2111.03 (III) “The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976).
	Moreover, MPEP 2111.03 (III) states “For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.

	With respect to claim 11, Follensbee discloses that the concentration of backsize, in a dry weight, is from 8 to 90 grams per square meter ([0025]), which corresponds to an amount of about 4.914 to 55.282 lb./ream (i.e. grams/m2 = lb./ream x 1.628). Thus, 
MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	With respect to claim 12, Follensbee discloses that the concentration of backsize, in a dry weight, is from 8 to 90 grams per square meter (Follensbee, [0025]), which corresponds to an amount of about 4.914 to 55.282 lb./ream (i.e. grams/m2 = lb./ream x 1.628). Thus, Follensbee discloses a weight for the backsize which substantially overlap with the claimed weight for the claimed “anti-curl layer” of being not greater than 20.0 lb./ream.
MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	With respect to claim 13, Follensbee teaches that the vulcanized fiber backing has a thickness in the range of from 0.02-5 millimeters, for example, from 0.05 to 2.5 millimeters or from 0.1 to 1 millimeters (Follensbee, [0021]) and that the backsize treated vulcanized fiber backing has a thickness of 0.15 to 2.0 millimeters ([0026]).

MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	With respect to claim 14, Follensbee teaches that the vulcanized fiber backing has a thickness in the range of from 0.02-5 millimeters, for example, from 0.05 to 2.5 millimeters or from 0.1 to 1 millimeters ([0021]) and that the backsize treated vulcanized fiber backing has a thickness of 0.15 to 2.0 millimeters ([0026]).
	Thus, it is evidenced that the difference between the two thicknesses is the thickness of the backsize or anti-curl layer, which includes a range of 0.05 to 1.0 millimeters for the backsize; this calculation is done having considered a range of 0.1-1 millimeters for the thickness of the backing/substrate. The obtained thickness, i.e. 0.05-1.0 millimeters, overlaps with the claimed range of not greater than 0.2 millimeters, and even not greater than 0.095 millimeters. 
	MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	With respect to claim 15, Follensbee teaches that the backsize comprises of materials such as phenolic resins such as phenol formaldehyde (Follensbee, [0027]-0028]). The reference, additionally, discloses that the vulcanized fiber backing has a thickness in the range of from 0.1 to 1 millimeters (Follensbee, [0021]) and that the backsize treated vulcanized fiber backing has a thickness of 0.15 to 2.0 millimeters (Follensbee, [0026]). The difference between the two thicknesses includes a range of about 0.05 to 1.0 millimeters which is the thickness of the backsize layer, which has overlapping with the claimed range of at least 0.03 millimeters to not greater than 0.06 millimeters. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 16, Follensbee not only teaches that the backsize comprises of materials such as phenolic resins such as phenol formaldehyde ([0027]-[0028]), but also teaches that the choice of curative is typically determined by the curable material in the backsize and that such curable material includes materials such as urea-formaldehyde ([0035]). Thus, the reference clearly implies that the use of urea-formaldehyde in the backsize has been recognized and known as well. The reference, additionally, discloses that the vulcanized fiber backing has a thickness in the range of prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	With respect to claim 17, Follensbee discloses that the weight of the make layer is from 1, 2, or 5 to 20, 25, 400, or even 600 grams/m2 ([0039]) and the weight of the size layer is in the range of 1 or 5 to 300, or even 800 g/m2 ([0045]); both layers are part of the abrasive layer. Additionally, the reference discloses a weight of 8-90 g/m2 for the backsize or anti-curl layer ([0025]). This results in a ratio of 25% to well above 100%, which is taken to render claim 17 obvious. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	With respect to claim 18, Follensbee teaches that the weight of the make layer is from 1, 2, or 5 to 20, 25, 400, or even 600 grams/m2 ([0039]) and the weight of the size layer is in the range of 1 or 5 to 300, or even 800 g/m2 ([0045]). Although other components and additives may be present in the make layer or size layer, an abrasive 
	Additionally, the reference discloses a weight of 8-90 g/m2 for the backsize or anti-curl layer ([0025]) which is disclosed to comprise of a curable material (i.e. polymer).
	Phenol formaldehyde is disclosed as a polymer in both make layer and size layer as well as backsize layer ([0028], [0039], and [0046]); it is important to note that the disclosure of phenolic resins for size layer is taken to include any and all phenolic resins such as phenol formaldehyde especially in light of the fact that the disclosure of the reference, by itself, is an evidence of the fact that phenol formaldehyde is a known phenol resin used as the resin/polymer/adhesive in abrasive layer. 
	Taking a ratio of the weight of the combination of make layer and size layer, which is taken to be very close to the weight of the resin or polymer or adhesive in said layers, by the weight of the backsize layer results in a range of ratio starting from about 25%, which overlaps with the claimed range of 8-45% or even 16-25%. The claims recites the ratio in relation to the weight of the make and size coats of the abrasive layer, but not to the weight of the abrasive layer; thus, the weight of the abrasive particles needed not to be taken into consideration in calculating the ratio.

	Finally, and assuming arguendo, considering the fact that the reference recognizes the important of reducing the unacceptable shape distortion of the backing or substrate as a result of humidity ([0004] and [0051]), and the fact that it discloses a substantially similar product or coated abrasive article with what is claimed, based on the details provided above in this Office Action, obtaining a specific ratio such as 16% to 25% of the weight of a specific polymer such as phenol formaldehyde in the make and size layer to the weight of same polymer in the backsize layer is taken to be obvious and well within the scope of a skilled artisan not only based on the fact that the reference is drawn to substantially same field of art and endeavor disclosing substantially similar structure with substantially similar purpose in mind, but also the fact that the reference recognizes that the material used in the backsize of the coated abrasive has an effect on the choice of curative ([0035]); thus, the choice of material has an effect on the product, and therefore, it is expected of the choice of polymer to depend on the end use product in light of the fact that according to MPEP 2144.05 "[W]here the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Additionally, it is noted that according to MPEP 2144 “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).

	With respect to claim 19, Follensbee teaches that the weight of the make layer is from 1, 2, or 5 to 20, 25, 400, or even 600 grams/m2 ([0039]) and the weight of the size layer is in the range of 1 or 5 to 300, or even 800 g/m2 ([0045]). Although other components and additives may be present in the make layer or size layer, an abrasive layer, it is well recognized that a majority of the concentration of each of the make and size layers, comprises of resin/polymer/adhesive. It is important to note that Follensbee 
	Additionally, the reference discloses a weight of 8-90 g/m2 for the backsize or anti-curl layer ([0025]) which is disclosed to comprise of a curable material (i.e. polymer).
	Phenol formaldehyde is disclosed as a polymer in both make layer and size layer as well as backsize layer ([0028], [0039], and [0046]); however, the reference also implies the presence/use of urea-formaldehyde in backsize layer ([0035]). Also, it is important to note that the disclosure of phenolic resins for size layer is taken to include any and all phenolic resins such as phenol formaldehyde especially in light of the fact that the disclosure of the reference, by itself, is an evidence of the fact that phenol formaldehyde is a known phenol resin used as the resin/polymer/adhesive in abrasive layer. 
	Taking a ratio of the weight of the combination of make layer and size layer, which is taken to be very close to the weight of the resin or polymer or adhesive in said layers, by the weight of the backsize layer results in a range of ratio starting from about 25%, which overlaps with the claimed range of 15-60%. The claims recites the ratio in relation to the weight of the make and size coats of the abrasive layer, but not to the weight of the abrasive layer; thus, the weight of the abrasive particles needed not to be taken into consideration in calculating the ratio.

	Finally, and assuming arguendo, considering the fact that the reference recognizes the important of reducing the unacceptable shape distortion of the backing or substrate as a result of humidity ([0004] and [0051]), and the fact that it discloses a substantially similar product or coated abrasive article with what is claimed, based on the details provided above in this Office Action, obtaining a specific ratio such as 15% to 60% of the weight of a specific polymer such as phenol formaldehyde in the make and size layer to the weight of urea-formaldehyde polymer in the backsize layer is taken to be obvious and well within the scope of a skilled artisan not only based on the fact that the reference is drawn to substantially same field of art and endeavor disclosing substantially similar structure with substantially similar purpose in mind, but also the fact that the reference recognizes that the material used in the backsize of the coated abrasive has an effect on the choice of curative ([0035]); thus, the choice of material has an effect on the product, and therefore, it is expected of the choice of polymer to depend on the end use product in light of the fact that according to MPEP 2144.05 "[W]here the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Additionally, it is noted that according to MPEP 2144 “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).

	With respect to claim 20, it is noted that based on the recitation of the claim which recited that the anti-curl layer or backsize adjusts the mechanical center of the abrasive article to be between a central 50% of the substrate (see specification of the present Application under examination, Figure 10), said limitation implies that the curling of the coated article is substantially reduced by further strengthening the coated article such that the substrate is more sturdy as a result of the backsize layer. 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731